DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art fails to anticipate or render obvious the claimed invention including “…a nanopore layer disposed above the semiconductor circuit layer and coupled to a circuit unit within the semiconductor circuit layer by semiconductor device routes, the nanopore layer having a nanopore there through, whereby a characteristic of the biomolecule can be determined using a current detected by the circuit unit, wherein the nanopore is a liquid gated transistor…” in combination with the remaining limitations. Claims 2-12 are dependent upon claim 1 and are therefore allowable.

Regarding claim 13, the prior art fails to anticipate or render obvious the claimed invention including “…coupling the nanopore layer to a circuit unit within the 

Regarding claim 20, the prior art fails to anticipate or render obvious the claimed invention including “…coupling the nanopore layer to a circuit unit within the circuit layer by semiconductor device routes, the nanopore layer having a nanopore there through; driving, with the circuit unit, a biomolecule through the pore; determining, using the current detected by the circuit unit, a characteristic of the biomolecule, wherein the nanopore is a liquid gated transistor; forming, a plurality of additional nanopore layers, each including an additional pore, over the circuit layer in an array including the nanopore layer; disposing a plurality of silicon caps each respectively over the nanopore layer or one of the plurality of additional nanopore layers; retaining, by the plurality of silicon caps, a solution suspending a biomolecule as it passes through each respective nanopore;  driving, separately and independently by an additional circuit of a plurality of additional circuit units, a respective biomolecule through a respective additional pore in a respective one of the additional nanopore layers; and detecting, separately and independently by the additional circuit, a distinct current associated with a resistance of the respective one of the plurality of additional nanopore layers…” in combination with the remaining limitations. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051. The examiner can normally be reached M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





QVJ
/DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899